Citation Nr: 1135620	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified at a May 2011 hearing sitting at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in a September 2006 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the evidence received since the September 2006 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In its May 2010 supplemental statement of the case, the RO reopened the previously denied claim for service connection for bilateral hearing loss, and then denied the claim for service connection.  Regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted his original claim for service connection for bilateral hearing loss in April 2006.  The RO denied this initial claim in a September 2006 rating decision, finding that hearing loss was noted on the Veteran's service entrance medical examination, and that an August 2006 VA examination found that this disability was not aggravated by active duty service.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's September 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the September 2006 rating decision included the Veteran's service treatment records, which show that hearing loss was noted at several frequencies on audiometric testing performed at the Veteran's service entrance medical examination.  A physical profile serial report dated in May 1966 noted a revised physical profile (PULHES) that included H-2 for hearing, and a finding of defective hearing.  The evidence of record also included a report of an August 2006 VA examination in which the examiner indicated that the Veteran had moderate hearing loss upon enlistment into service, and opined that the Veteran's current bilateral sensorineural hearing loss was less likely as not the result of military service, as the pre-existing hearing loss did not progress while on active duty in the military.

An October 2009 letter from a private physician, T.E.S., MD, reflects that the physician opined that the Veteran's present hearing loss was more likely than not related to noise exposure while in the military.  This evidence, received since the September 2006 rating decision, is both new and material, as it addresses the relationship between the Veteran's bilateral hearing loss and his military service, which was one basis for the prior denial.  This evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  It is new, and it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

Regrettably, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Pertinent private medical records were received by the RO in December 2008, prior to the December 2008 rating decision.  As noted by the Veteran in his January 2009 notice of disagreement, the RO did not consider this evidence in its rating decision.  Moreover, this evidence was not considered in the September 2009 statement of the case or in the May 2010 supplemental statement of the case.  It does not appear that the RO has ever reviewed such evidence.  The RO must review this evidence (together with any additional evidence obtained pursuant to the current Remand) and issue a supplemental statement of the case.  38 C.F.R. §§ 19.29, 19.31, 19.37(a) (2010).

As to the claim of service connection for bilateral hearing loss, the Board finds that decreased hearing acuity was noted on entrance medical examination in December 1965.  Governing law provides that a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

If a pre-existing disorder is noted upon entry into service, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As hearing loss was noted on entrance medical examination in December 1965, the Board finds that the presumption of soundness is rebutted as to hearing loss.  For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

At the August 2006 VA examination, the examiner stated that no opinion was rendered regarding the Veteran's reported tinnitus as it would be purely speculative to attribute a causal effect of his military service to the onset of or exacerbation of his tinnitus.  Thus, a conclusive VA medical opinion as to the claim for service connection for tinnitus is not of record, but is necessary to decide the claim.  

The Veteran has testified that during service in the Air Force he was exposed to noise as an aircraft maintenance technician on the flight line, and he and his wife testified that he has had tinnitus since service.  At his August 2006 VA examination, the Veteran reported that he had noise exposure in service, and also had post-service occupational noise exposure at General Dynamics for six or seven years.  The Veteran's Department of Defense Form 214 shows that he was an aircraft maintenance specialist in the Air Force.  As there is evidence of current tinnitus and noise exposure in service, and as the Veteran reports of continuity of tinnitus symptoms since service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran's current tinnitus is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss or tinnitus since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  Arrange for a VA audiological examination of the Veteran to determine the etiology and date of onset of any current tinnitus and hearing loss.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.  In particular, the examiner is asked to review the recent private medical records from Dr. T.E.S., as well as the December 1965 entrance medical examination report, including the Rudmose audiogram tracing, he or she should summarize the findings shown therein.  The examiner should also consider the Veteran's testimony that he was exposed to aircraft noise during service and occupational noise at General Dynamics after service.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus had its onset in service or is causally related to service, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting bilateral hearing loss was aggravated to a permanent degree during service, beyond that which would have been expected given the normal progression of the disability.  A complete rationale for the opinion(s) stated to be provided.  
 
3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


